Order of support made November 27, 1964 unanimously modified, on the law and on the facts, to the extent of increasing the weekly payment to $110, and, as so modified, affirmed, with $15 costs and disbursements to petitioner-respondent-appellant. Order directing payment of counsel fee made December 11, 1964 unanimously modified, on the law and on the facts, to the extent of increasing the amount to $750, payable within 10 days after service of a copy of the order to be entered hereon, with notice of entry, and, as so modified, affirmed, with $15 costs and disbursements to petitioner-respondent-appellant. The challenge to the validity of the marriage is not persuasive, and would contravene the findings made in the 1946 separation action. Some increase in the amounts awarded for support and counsel fees is in our opinion justified, and the modifications to that end above directed appear to us equitable. Settle orders on notice. Concur — Botein, P. J., Breitel, McNally, Eager and Witmer, JJ.